Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/909,447 is responsive to the amendment filed on 02/07/2022 in response to the Non-Final Rejection of 11/08/2021. Claims 2, 3, 7, 8, 11, 12, 17, and 19 have been cancelled. Claims 1, 4-6, 9, 10, 13, 14, 16, 18, and 20  have been amended where claims 1, 6, 10, 16, and 18 are independent claims. Currently, claims 1, 4-6, 9, 10, 13-16, 18, and 20 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 02/07/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1, 4-6, 9, 10, 13-16, 18, and 20 are therefore allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to coding values specifying a target recovery point picture for a current picture of a current sequence of pictures. 
The closest prior art found were Damghanian et al. US WO 2020/185150 A1 and Kang et al. US 2015/0063453 A1, hereinafter referred to as Damghanian and Kang, respectively,
as noted in the last office action dated 11/08/2021.  Damghanian discloses a recovery point process for video coding (Fig. 16) where recovery_poc_cnt (Figs. 6-7) is employed, however, recovery_poc_cnt is a signed integer 0-th order Exp-Golomb-coded syntax element with the left bit first versus being unsigned as required in the claims. Later Kang was introduced as teaching the “recovery_poc_cnt” syntax element having the descriptor ue(v), where it is known that ue(v) denotes an unsigned integer 0-th order Exp-Golomb-coded syntax element with the left bit first (Tables 13-14, ¶0130-0131 of Kang). In their response (02/07/2022), Applicant amended the claims to specifically show “wherein the value that specifies the target recovery point picture is in a range of zero to MaxPicOrderCntLsb minus 1, inclusive, and wherein decoding the value comprises decoding the syntax element from a header syntax structure of the coded video bitstream that is referred to by the current picture;” Upon further consideration of the art of record and after performing an updated search, the Examiner finds the aforementioned limitation overcomes the art of record. As such, the collective teachings of the above prior art do not reasonably disclose the features of independent claims 1, 6, 10, 16, and 18  in relation to coding values for specifying a target recovery point picture, i.e., “A method of decoding video data, the method comprising: decoding, from a coded video bitstream and as an unsigned integer 0-th order Exp- Golomb-coded syntax element with the left bit first, a value that specifies a target recovery point picture for a current picture of a current sequence of pictures, wherein the target recovery point picture is located at or after the current picture in display order, wherein the value that specifies the target recovery point picture is in a range of zero to MaxPicOrderCntLsb minus 1, inclusive, and wherein decoding the value comprises decoding the syntax element from a header syntax structure of the coded video bitstream that is referred to by the current picture; and recovering decoding of the current sequence of pictures at the target recovery point picture.” as recited in independent claim 1 and as similarly recited in claims 6, 10, 16, and 18. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 06/24/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented, Claims 1, 4-6, 9, 10, 13-16, 18, and 20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486